Case 1:19-cv-24138-DPG Document 44-8 Entered on FLSD Docket 12/02/2019 Page 1 of 6
Case 1:19-cv-24138-DPG Document 44-8 Entered on FLSD Docket 12/02/2019 Page 2 of 6
                                                                                                                               CONTACT
                                                       Case 1:19-cv-24138-DPG Document 44-8 Entered on FLSD Docket 12/02/2019 Page 3 of 6US     Skype: UnitedEB5 561.287.5400 info@unitedeb5.com
                                                                                                                               Name: First/Last

                                                                                                                                         Email


                                                                                                                                                                                     CLEAR          SEND
                                                           HOME        ABOUT       PROJECTS        EB-5 PROGRAM           CONTACT




 EB-5 Program                                                                                                        EB-5 Bene ts
 The United States’ EB-5 program is rmly established and secure for foreign                                          Investors, their spouses, and children under 21 years of age are eligible to receive
 participants. It provides a safe pathway to U.S. citizenship for investors and their                                U.S. Green Cards through investment in a single project
 immediate families in return for a minimum investment of $500,000 USD (plus                                         You select the safe and secure investment opportunity; United EB-5 and its af liates
 legal and administrative fees) into government-approved projects.                                                   manage your investment and all aspects of the project

 United EB-5 offers a selection of safe EB-5 investment opportunities in the rapidly                                 No requirement for age, business experience, education, or language skills
 growing hospitality industry. The projects have been thoroughly vetted by expert
 business analysts, are led by outstanding management teams, and provide surplus                                     Fast and ef cient processing by an experienced and dedicated legal team
 job creation. These factors combine to make United EB-5 projects some of the
 most secure investment-based immigration opportunities in the marketplace
 today.                                                                                                              No residency restrictions; participants who choose to make their home in the
                                                                                                                     United States may live anywhere they choose

                                                                                                                     A U.S. Green Card or citizenship gives you access to the same high quality
                                                                                                                     healthcare that is enjoyed by U.S. citizens

                                                                                                                     No residence requirements; participants must enter the United States only once
                                                                                                                     every 6 months


                                                                                                                     Green card holders afforded almost all the same privileges of U.S. citizens


                                                                                                                     Free education in the United States' Public School System




                                                             06:58
                                                                                                                     EB-5 Visa Requirements
                                                                                                                     Required investment of $500,000 plus administrative and legal fees

                                                                                                                     Each investor's capital must create at least 10 full time jobs in the U.S.

 Contact United EB-5 today for more information.                                                                     The investor must demonstrate that investment capital is from a legal source

                                                                                                                     Investment must remain until the permanent residency conditions are removed




Global Processing Partners
United EB-5 has partnered with United States Regional Economic Development Authority
("USREDA") and EB5 Petition to provide unmatched service and support to its clients.

USREDA is one of the largest and most respected processors of investment-based
immigration anywhere in the world. By connecting investors with emerging organizations
in key growth sectors such as innovation, real estate, tourism, university and governmental
infrastructure, USREDA is building wealth without borders for its clients.

EB5 Petition is the processing division of USREDA. Their expert staff has submitted
hundreds of individual client les, and are equipped to help EB-5 immigrant investors
navigate the process with success and ef ciency.

EB5 Petition is the processing division of USREDA. Take con dence in knowing that EB5
Petition has a better than 99% approval rate on I-526 petitions-signi cantly higher than
the national USCIS average of 89%*. EB5 Petition's expert staff has submitted hundreds of
individual client les, and are equipped to help EB-5 immigrant investors navigate the
process with success and ef ciency.

*FY2010 Form I-526 Petition Final Action Percentages; USCIS




                                                                                     United EB-5 Headquarters
                                                                                         4901 NW 17th Way
                                                                                             Suite 503                                      HOME      ABOUT     PROJECTS     EB-5     CONTACT

                                                                                     Ft. Lauderdale, FL 33309
                                                                                                UnitedEB-5• © 2014



              This is not an offer to sell or a solicitation of any offer to buy any securities. Offers are made only by private placement memorandum and associated materials. To obtain further
                                                  information, you must complete our investor questionnaire and meet the suitability standards required by law.
                                                                                                                               CONTACT
                                                       Case 1:19-cv-24138-DPG Document 44-8 Entered on FLSD Docket 12/02/2019 Page 4 of 6US     Skype: UnitedEB5 561.287.5400 info@unitedeb5.com
                                                                                                                               Name: First/Last

                                                                                                                                         Email


                                                                                                                                                                                     CLEAR          SEND
                                                           HOME        ABOUT       PROJECTS        EB-5 PROGRAM           CONTACT




 EB-5 Program                                                                                                        EB-5 Bene ts
 The United States’ EB-5 program is rmly established and secure for foreign                                          Investors, their spouses, and children under 21 years of age are eligible to receive
 participants. It provides a safe pathway to U.S. citizenship for investors and their                                U.S. Green Cards through investment in a single project
 immediate families in return for a minimum investment of $500,000 USD (plus                                         You select the safe and secure investment opportunity; United EB-5 and its af liates
 legal and administrative fees) into government-approved projects.                                                   manage your investment and all aspects of the project

 United EB-5 offers a selection of safe EB-5 investment opportunities in the rapidly                                 No requirement for age, business experience, education, or language skills
 growing hospitality industry. The projects have been thoroughly vetted by expert
 business analysts, are led by outstanding management teams, and provide surplus                                     Fast and ef cient processing by an experienced and dedicated legal team
 job creation. These factors combine to make United EB-5 projects some of the
 most secure investment-based immigration opportunities in the marketplace
 today.                                                                                                              No residency restrictions; participants who choose to make their home in the
                                                                                                                     United States may live anywhere they choose

                                                                                                                     A U.S. Green Card or citizenship gives you access to the same high quality
                                                                                                                     healthcare that is enjoyed by U.S. citizens

                                                                                                                     No residence requirements; participants must enter the United States only once
                                                                                                                     every 6 months


                                                                                                                     Green card holders afforded almost all the same privileges of U.S. citizens


                                                                                                                     Free education in the United States' Public School System




                                                                                                                     EB-5 Visa Requirements
                                                                                                                     Required investment of $500,000 plus administrative and legal fees

                                                                                                                     Each investor's capital must create at least 10 full time jobs in the U.S.

 Contact United EB-5 today for more information.                                                                     The investor must demonstrate that investment capital is from a legal source

                                                                                                                     Investment must remain until the permanent residency conditions are removed




Global Processing Partners
United EB-5 has partnered with United States Regional Economic Development Authority
("USREDA") and EB5 Petition to provide unmatched service and support to its clients.

USREDA is one of the largest and most respected processors of investment-based
immigration anywhere in the world. By connecting investors with emerging organizations
in key growth sectors such as innovation, real estate, tourism, university and governmental
infrastructure, USREDA is building wealth without borders for its clients.

EB5 Petition is the processing division of USREDA. Their expert staff has submitted
hundreds of individual client les, and are equipped to help EB-5 immigrant investors
navigate the process with success and ef ciency.

EB5 Petition is the processing division of USREDA. Take con dence in knowing that EB5
Petition has a better than 99% approval rate on I-526 petitions-signi cantly higher than
the national USCIS average of 89%*. EB5 Petition's expert staff has submitted hundreds of
individual client les, and are equipped to help EB-5 immigrant investors navigate the
process with success and ef ciency.

*FY2010 Form I-526 Petition Final Action Percentages; USCIS




                                                                                     United EB-5 Headquarters
                                                                                         4901 NW 17th Way
                                                                                             Suite 503                                      HOME      ABOUT     PROJECTS     EB-5     CONTACT

                                                                                     Ft. Lauderdale, FL 33309
                                                                                                UnitedEB-5• © 2014



              This is not an offer to sell or a solicitation of any offer to buy any securities. Offers are made only by private placement memorandum and associated materials. To obtain further
                                                  information, you must complete our investor questionnaire and meet the suitability standards required by law.
                                                                                                                               CONTACT
                                                       Case 1:19-cv-24138-DPG Document 44-8 Entered on FLSD Docket 12/02/2019 Page 5 of 6US     Skype: UnitedEB5 561.287.5400 info@unitedeb5.com
                                                                                                                               Name: First/Last

                                                                                                                                         Email


                                                                                                                                                                                     CLEAR          SEND
                                                           HOME        ABOUT       PROJECTS        EB-5 PROGRAM           CONTACT




 EB-5 Program                                                                                                        EB-5 Bene ts
 The United States’ EB-5 program is rmly established and secure for foreign                                          Investors, their spouses, and children under 21 years of age are eligible to receive
 participants. It provides a safe pathway to U.S. citizenship for investors and their                                U.S. Green Cards through investment in a single project
 immediate families in return for a minimum investment of $500,000 USD (plus                                         You select the safe and secure investment opportunity; United EB-5 and its af liates
 legal and administrative fees) into government-approved projects.                                                   manage your investment and all aspects of the project

 United EB-5 offers a selection of safe EB-5 investment opportunities in the rapidly                                 No requirement for age, business experience, education, or language skills
 growing hospitality industry. The projects have been thoroughly vetted by expert
 business analysts, are led by outstanding management teams, and provide surplus                                     Fast and ef cient processing by an experienced and dedicated legal team
 job creation. These factors combine to make United EB-5 projects some of the
 most secure investment-based immigration opportunities in the marketplace
 today.                                                                                                              No residency restrictions; participants who choose to make their home in the
                                                                                                                     United States may live anywhere they choose

                                                                                                                     A U.S. Green Card or citizenship gives you access to the same high quality
                                                                                                                     healthcare that is enjoyed by U.S. citizens

                                                                                                                     No residence requirements; participants must enter the United States only once
                                                                                                                     every 6 months


                                                                                                                     Green card holders afforded almost all the same privileges of U.S. citizens


                                                                                                                     Free education in the United States' Public School System




                                                                                                                     EB-5 Visa Requirements
                                                                                                                     Required investment of $500,000 plus administrative and legal fees

                                                                                                                     Each investor's capital must create at least 10 full time jobs in the U.S.

 Contact United EB-5 today for more information.                                                                     The investor must demonstrate that investment capital is from a legal source

                                                                                                                     Investment must remain until the permanent residency conditions are removed




Global Processing Partners
United EB-5 has partnered with United States Regional Economic Development Authority
("USREDA") and EB5 Petition to provide unmatched service and support to its clients.

USREDA is one of the largest and most respected processors of investment-based
immigration anywhere in the world. By connecting investors with emerging organizations
in key growth sectors such as innovation, real estate, tourism, university and governmental
infrastructure, USREDA is building wealth without borders for its clients.

EB5 Petition is the processing division of USREDA. Their expert staff has submitted
hundreds of individual client les, and are equipped to help EB-5 immigrant investors
navigate the process with success and ef ciency.

EB5 Petition is the processing division of USREDA. Take con dence in knowing that EB5
Petition has a better than 99% approval rate on I-526 petitions-signi cantly higher than
the national USCIS average of 89%*. EB5 Petition's expert staff has submitted hundreds of
individual client les, and are equipped to help EB-5 immigrant investors navigate the
process with success and ef ciency.

*FY2010 Form I-526 Petition Final Action Percentages; USCIS




                                                                                     United EB-5 Headquarters
                                                                                         4901 NW 17th Way
                                                                                             Suite 503                                      HOME      ABOUT     PROJECTS     EB-5     CONTACT

                                                                                     Ft. Lauderdale, FL 33309
                                                                                                UnitedEB-5• © 2014



              This is not an offer to sell or a solicitation of any offer to buy any securities. Offers are made only by private placement memorandum and associated materials. To obtain further
                                                  information, you must complete our investor questionnaire and meet the suitability standards required by law.
                                                                                                                               CONTACT
                                                       Case 1:19-cv-24138-DPG Document 44-8 Entered on FLSD Docket 12/02/2019 Page 6 of 6US     Skype: UnitedEB5 561.287.5400 info@unitedeb5.com
                                                                                                                               Name: First/Last

                                                                                                                                         Email


                                                                                                                                                                                     CLEAR          SEND
                                                           HOME        ABOUT       PROJECTS        EB-5 PROGRAM           CONTACT




 EB-5 Program                                                                                                        EB-5 Bene ts
 The United States’ EB-5 program is rmly established and secure for foreign                                          Investors, their spouses, and children under 21 years of age are eligible to receive
 participants. It provides a safe pathway to U.S. citizenship for investors and their                                U.S. Green Cards through investment in a single project
 immediate families in return for a minimum investment of $500,000 USD (plus                                         You select the safe and secure investment opportunity; United EB-5 and its af liates
 legal and administrative fees) into government-approved projects.                                                   manage your investment and all aspects of the project

 United EB-5 offers a selection of safe EB-5 investment opportunities in the rapidly                                 No requirement for age, business experience, education, or language skills
 growing hospitality industry. The projects have been thoroughly vetted by expert
 business analysts, are led by outstanding management teams, and provide surplus                                     Fast and ef cient processing by an experienced and dedicated legal team
 job creation. These factors combine to make United EB-5 projects some of the
 most secure investment-based immigration opportunities in the marketplace
 today.                                                                                                              No residency restrictions; participants who choose to make their home in the
                                                                                                                     United States may live anywhere they choose

                                                                                                                     A U.S. Green Card or citizenship gives you access to the same high quality
                                                                                                                     healthcare that is enjoyed by U.S. citizens

                                                                                                                     No residence requirements; participants must enter the United States only once
                                                                                                                     every 6 months


                                                                                                                     Green card holders afforded almost all the same privileges of U.S. citizens


                                                                                                                     Free education in the United States' Public School System




                                                                                                                     EB-5 Visa Requirements
                                                                                                                     Required investment of $500,000 plus administrative and legal fees

                                                                                                                     Each investor's capital must create at least 10 full time jobs in the U.S.

 Contact United EB-5 today for more information.                                                                     The investor must demonstrate that investment capital is from a legal source

                                                                                                                     Investment must remain until the permanent residency conditions are removed




Global Processing Partners
United EB-5 has partnered with United States Regional Economic Development Authority
("USREDA") and EB5 Petition to provide unmatched service and support to its clients.

USREDA is one of the largest and most respected processors of investment-based
immigration anywhere in the world. By connecting investors with emerging organizations
in key growth sectors such as innovation, real estate, tourism, university and governmental
infrastructure, USREDA is building wealth without borders for its clients.

EB5 Petition is the processing division of USREDA. Their expert staff has submitted
hundreds of individual client les, and are equipped to help EB-5 immigrant investors
navigate the process with success and ef ciency.

EB5 Petition is the processing division of USREDA. Take con dence in knowing that EB5
Petition has a better than 99% approval rate on I-526 petitions-signi cantly higher than
the national USCIS average of 89%*. EB5 Petition's expert staff has submitted hundreds of
individual client les, and are equipped to help EB-5 immigrant investors navigate the
process with success and ef ciency.

*FY2010 Form I-526 Petition Final Action Percentages; USCIS




                                                                                     United EB-5 Headquarters
                                                                                         4901 NW 17th Way
                                                                                             Suite 503                                      HOME      ABOUT     PROJECTS     EB-5     CONTACT

                                                                                     Ft. Lauderdale, FL 33309
                                                                                                UnitedEB-5• © 2014



              This is not an offer to sell or a solicitation of any offer to buy any securities. Offers are made only by private placement memorandum and associated materials. To obtain further
                                                  information, you must complete our investor questionnaire and meet the suitability standards required by law.
